ORDER

PER CURIAM.
Mark Burse appeals from the motion court’s judgment denying his motion for post-conviction relief under Mo, R.Crim. P. 29.15 after an evidentiary hearing. We have reviewed the briefs of the pax-ties and the record on appeal, and we conclude the motion court did not clearly err in denying Movant’s motion. An extended opinion would have no precedential value. The parties have been provided with a memo-x-andum for their information only, setting forth the l-easons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2015).